Citation Nr: 1113963	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955 and from May 1958 to October 1963.  He died in September 2006.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appellant testified at a hearing before the Board in September 2010.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Developmental notice provided in this case preceded the Hupp decision and does not entirely comport with the standards set out in Hupp.  The December 2006 notice letter did not state what conditions the appellant's deceased spouse was service connected for at the time of his death.  Moreover, the December 2006 notice letter indicated that the appellant's application was for a reopened claim.  See Hupp, 
21 Vet. App. at 354 (A DIC claim is an original claim for benefits independent of any claim the veteran may have made during his lifetime).  However, the appellant's application had not previously been denied.  Thus, on remand, in order to ensure that all due process concerns have been met, the appellant must be provided with corrective notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter as required under Hupp v. Nicholson, 21 Vet. App. 342, 352  (2007), specifically identifying the conditions for which her deceased spouse was service-connected at the time of his death and providing an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  The notice should include information regarding the effective date of any award as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After completion of the above, the RO/AMC should readjudicate the claim.  Unless the benefits sought are granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and her representative have the right to submit additional evidence, including a nexus opinion, and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


